OPINION — AG — IN AUDITING FUNDS OF A COUNTY, YOUR EXAMINERS FOUND A CLAIM AGAINST PROPERTY OF THE COUNTY, ACQUIRED THROUGH RESALE, FILED BY THE CITY UNDER THE PROVISIONS OF 11 O.S. 1961 20 [11-20]. YOU ENCLOSE A COPY OF NOTICE OF AMOUNT OF COSTS WHICH APPEARS TO BE ADDRESSED TO THE PERSON HAVING TITLE TO SUCH PROPERTY PRIOR TO ITS ACQUISITION BY THE COUNTY **** MAY ASSESSMENT MADE BY A CITY UNDER THE PROVISIONS OF 11 O.S. 1961 20 [11-20] BE PAID FROM FUNDS OF THE COUNTY? — ANSWER: "THE COUNTY HOLDS TITLE TO LAND ACQUIRED AT TAX SALE AS A TRUSTEE ONLY; THAT THE LIEN OF THE CITY PROVIDED IN SECTION 20, SUPRA, CANNOT ATTACH TO SUCH LANDS; THAT TO HOLD OTHERWISE WOULD INTERFERE WITH THE TAX COLLECTING PROCESS PROVIDED FOR THE ENFORCEMENT OF THE TAX LIENS OF THE COUNTY AND ITS SUBDIVISIONS. IT IS THE OPINION OF THE ATTORNEY GENERAL THAT YOUR QUESTION BE ANSWERED IN THE NEGATIVE. CITE: 68 O.S. 1965 Supp., 24338 [68-24338] 68 O.S. 1965 Supp., 24333 [68-24333] (W. J. MONROE) FILENAME: m0000989 JOHN M. ROGERS STATE EXAMINER AND INSPECTOR ATTORNEY GENERAL OF OKLAHOMA — OPINION JULY 27, 1967 OPINION — AG — IN AUDITING FUNDS OF A COUNTY, YOUR EXAMINERS FOUND A CLAIM AGAINST PROPERTY OF THE COUNTY, ACQUIRED THROUGH RESALE, FILED BY THE CITY UNDER THE PROVISIONS OF 11 O.S. 1961 20 [11-20]. YOU ENCLOSE A COPY OF NOTICE OF AMOUNT OF COSTS WHICH APPEARS TO BE ADDRESSED TO THE PERSON HAVING TITLE TO SUCH PROPERTY PRIOR TO ITS ACQUISITION BY THE COUNTY**** MAY ASSESSMENT MADE BY A CITY UNDER THE PROVISIONS OF 11 O.S. 1961 20 [11-20] BE PAID FROM FUNDS OF THE COUNTY? — ANSWER: "THE COUNTY HOLDS TITLE TO LAND ACQUIRED AT TAX SALE AS A TRUSTEE ONLY; THAT THE LIEN OF THE CITY PROVIDED IN SECTION 20, SUPRA, CANNOT ATTACH TO SUCH LANDS; THAT TO HOLD OTHERWISE WOULD INTERFERE WITH THE TAX COLLECTING PROCESS PROVIDED FOR THE ENFORCEMENT OF THE TAX LIENS OF THE COUNTY AND ITS SUBDIVISIONS. IT IS THE OPINION OF THE ATTORNEY GENERAL THAT YOUR QUESTION BE ANSWERED IN THE NEGATIVE." CITE: 68 O.S. 1965 Supp., 24338 [68-24338] 68 O.S. 1965 Supp., 24333 [68-24333] (W. J. MONROE)